Citation Nr: 0947749	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, right ankle injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals, hernia repair.

3.  Entitlement to a compensable rating for anatomical loss 
of the right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1979; he has an additional one year, nine months of 
unverified prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Although the Veteran requested a Board hearing on his 
November 2006 VA Form 9, he withdrew his request for a 
hearing in a signed statement dated June 2007.

In the Appellant's Brief, dated October 27, 2009, the 
Veteran's representative raised an issue not currently on 
appeal.  As such, a claim for service connection for a 
disorder manifested by radicular pain of the right lower 
extremity, resulting from ilioinguinal nerve palsy, is 
thereby referred to the RO for proper development.  See 
Brief, pp. 3, 4.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a right 
ankle injury are at worst productive of painful motion and 
slightly limited motion, akin to a finding of moderate 
limitation of motion.

2.  The Veteran's postoperative right inguinal hernia is not 
shown to have recurred, nor is his service-connected 
disability unoperated, irremediable, not well supported by 
truss, or not readily reducible; residuals of a hernia repair 
have been assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 8530.

3.  For the entire period of the appeal, the Veteran's right 
testicle has been removed while the nonservice-connected left 
testicle is not absent or nonfunctioning.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals, right ankle injury, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a hernia repair have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Codes 7338, 8530 (2009).

3.  The criteria for a compensable rating for anatomical loss 
of the right testicle have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.115a, 4.115b, 
Diagnostic Code 7524 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
August 2004, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  As to the issue of 
higher initial disability ratings, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).  This initial letter did 
not inform him of the information necessary to establish an 
effective date or disability rating.  However, an additional 
notice letter, issued in March 2006, informed the Veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, supra.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded VA examinations to assess the current severity 
of his claimed disorders in November 2004 and December 2007.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The VA opinions obtained in this case are 
adequate, as each is predicated on a reading of pertinent 
medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination reports are thorough and supported by the record.  
The examinations noted above are therefore adequate upon 
which to base a decision.  Further, the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Residuals, right ankle injury

With respect to the Veteran's claim for an increased 
evaluation for a residuals of a right ankle injury, the Board 
observes that the disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 
specifically pertains to limitation of motion of the ankle.  
It provides a 10 percent disability evaluation for 
symptomatology reflective of ankle disabilities with moderate 
limitation of motion and a 20 percent rating evaluation for 
disabilities involving marked limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271. 

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2009).

As set forth above, the Veteran was granted service 
connection for his right ankle disability in the January 2005 
rating decision on appeal.  In granting service connection, 
the RO relied upon a November 2004 VA examination in which 
the Veteran reported right ankle pain, weakness, and 
stiffness that was not constant.  Occasional instability was 
reported, but not giving way or locking.  See November 2004 
VA examination report.  There was no history of recurrent 
subluxation, dislocation or inflammatory arthritis.  The 
examiner noted that the right ankle disability did not affect 
the Veteran's activities of daily living or employment.  The 
Veteran further noted that his ankle pain had not restricted 
his activity.  

A physical examination of the appellant's right ankle was 
performed, after which the examiner reported that the right 
ankle was tender to palpation.  Dorsiflexion of the right 
ankle was 5 degrees, planter flexion was to 40 degrees.  
Eversion and inversion were normal.  Range of motion testing 
caused ankle pain, and repetitive movements of the right 
ankle worsened the pain but the range of motion remained the 
same.  The ankle was not swollen, warm, or erythematous.  An 
x-ray of the right ankle was normal.  The Veteran was 
ultimately diagnosed with a right ankle fracture, healed.  
The examiner noted that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disease or disorder of the right ankle.

The Veteran was afforded an additional VA examination in 
December 2007.  At that time, although an x-ray was positive 
for arthritis of the mid foot, the x-ray was negative for 
arthritis in the ankle.  The Veteran did not report a history 
of surgery or hospitalization due to his ankle disability.  
Recurrent dislocations were not reported.  Dorsiflexion was 
from -10 to -10 degrees, plantar flexion was from 0 to 40 
degrees.  There was no pain on motion, nor was there 
additional limitation with repetitive motion.  Joint 
ankylosis was not present.  The bony structures of the ankle 
were intact and normal, and the ankle joint was well-
preserved.  No significant abnormality was noted.

In terms of evaluating the Veteran's claim under the 
applicable diagnostic criteria, the Board observes that while 
the evidence of record reveals that the appellant's 
dorsiflexion was limited per the VA examinations, his plantar 
flexion was to 40 degrees, where normal is 45 degrees.  See 
38 C.F.R. § 4.71a, Plat II.  When taking into consideration 
the Veteran's painful motion of the initial VA examination of 
November 2004 in conjunction with his limited dorsiflexion 
observed in December 2007, the assignment of a 10 percent 
disability rating under Diagnostic Code 5271 is appropriate.  
However, a rating in excess of 10 percent is not warranted 
since the above-referenced symptomatology does not rise to 
the level of more significant disability, such that an 
increased schedular rating for marked limitation of motion 
would be warranted, as the examiner noted that the right 
ankle disability did not affect the Veteran's activities of 
daily living or employment, and the Veteran reported that his 
ankle pain has not restricted his activity.  

In addition to the foregoing, the Board observes that x-rays 
taken at the time of each VA examination revealed no evidence 
of a current fracture, dislocation, or arthritic changes.  As 
such, an increased rating is not warranted under the 
provisions of Diagnostic Codes 5003 and 5010. 

In making this decision, the Board recognizes the appellant's 
assertions of pain,  weakness and stiffness of his ankle.  
However, while the appellant's November 2004 VA examination 
revealed some pain, the Board observes that there were no 
signs of heat, redness, laxity, deformity, instability, 
locking, dislocation or recurrent subluxation of the ankle 
during either examination.  The appellant's VA outpatient 
reports do not reflect the symptomatology discussed above, 
nor do they indicate that the appellant experiences any 
additional limitation of range of motion as a result of pain 
or instability. 

Again, while recognizing the appellant's reports of pain, the 
Board finds based upon the VA examination reports and VA 
outpatient treatment reports of record, that the Veteran's 
complaints of pain have been taken into consideration in 
granting a 10 percent disability evaluation under Diagnostic 
Code 5271, and that the evidence does not show additional 
functional impairment due to such pain that more nearly 
approximates marked limitation of motion.  Consideration of 
the assignment of an increased evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 is therefore not warranted.  
See DeLuca.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis upon which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  There is no evidence of ankylosis ratable under 
Diagnostic Codes 5270 and 5272.  Likewise, the Board finds no 
medical evidence in the claims file indicating that the 
appellant experiences malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273, or of astragalectomy 
residuals, ratable under Diagnostic Code 5274.  

As to the Veteran's representative's argument that the 
veteran's mild limitation of plantar flexion should be ranked 
separately from his limitation of dorsiflexion, in addition 
to a separate rating for right ankle instability, the Board 
notes that such a rating would violate the rule against 
pyramiding per 38 C.F.R. § 4.14.

Thus, schedular criteria for the assignment of a rating in 
excess of 10 percent for the Veteran's right ankle disability 
have not been met.

Residuals, hernia repair

The Veteran's inguinal hernia is currently is rated by 
analogy as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8530.  This code provides that a 
noncompensable rating is warranted for mild or moderate 
paralysis of the ilioinguinal nerve, and a 10 percent rating 
is warranted for severe to complete paralysis of the 
ilioinguinal nerve.  A rating in excess of 10 percent is not 
available under this code. 

Diagnostic Code 7338 provides for a 0 percent rating when an 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or not operated but remediable.  A 10 percent 
rating is warranted if the hernia is postoperative, 
recurrent, readily reducible, and well supported by a truss 
or a belt.  A 30 percent rating is warranted where the hernia 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent rating requires a large 
postoperative recurrent hernia with additional symptoms, when 
considered inoperable.  38 C.F.R. § 4.114 (2009).

A Note following Code 7338 provides for 10 percent to be 
added to the rating for bilateral involvement, provided the 
hernia of lesser severity is also compensable in degree.

The Veteran was afforded a VA examination to assess his 
service-connected hernia in November 2004.  At that time, the 
examiner noted that the Veteran suffered from a recurrent 
inguinal hernia of the right groin.  Four prior hernia 
operations were documented.  The Veteran did not report 
dysphagia, hematemesis, melena, abdominal pain, reflux, 
regurgitation, nausea, or vomiting.  A large, right-sided 
scar in the right groin area was noted  (approximately 13 cm 
in length, well-healed, stable).  The groin area was tender 
to palpation.  There was no evidence of recurrence of the 
hernia, and the Veteran did not complain of significant pain.  

Following an additional VA examination in December 2007, the 
examiner noted extensive treatment in the pain clinic for 
pain radiating from the right lateral thigh to the right 
ankle and foot.  The examiner started that the Veteran's foot 
and ankle pain may be related to the right inguinal radicular 
pain.  The Veteran did not report a recurrence of the hernia, 
though he did note a pulling sensation.  The Veteran was 
diagnosed with status post right inguinal hernia repair with 
injury to the right ilioinguinal nerve, as well as chronic 
nerve pain.  

Regarding the Veteran's surgical scar, the examiner noted 
that the scar was 5 cm in length with a maximum width of 1/2 
cm.  There was no tenderness to palpation, nor was adherence 
to underlying tissue detected.  The scar did not result in 
limitation of motion, and there was no underlying soft tissue 
damage.

Following a review of the Veteran's claims file, to include 
VA outpatient reports, the Veteran's postoperative right 
inguinal hernia has remained non-recurrent throughout the 
course of this appeal.  A left inguinal hernia has not been 
demonstrated.  Consequently, the Board concludes that with 
application of 38 C.F.R. §§ 3.102, 4.7, a 30 percent rating 
is not warranted for the postoperative inguinal hernia.

Further, the Veteran is currently in receipt of the maximum 
disability evaluation available for this disability under 
Diagnostic Code 8520.  The Veteran's complaints of pain on 
palpation are replete throughout the medical record, but the 
record does not indicate that the Veteran has any symptoms 
other than pain, and the record also indicates that the 
Veteran's current rating under DC 8530 was granted in 
consideration of this pain.  As such, a higher rating is not 
available under Diagnostic Code 8520.

The Board has also considered whether the Veteran should be 
awarded a separate disability rating based on the scar which 
resulted from numerous hernia operations.  Potentially 
applicable rating codes include Diagnostic Codes 7801, 7802, 
7803, and 7804.  Parenthetically, the Board also notes that 
VA amended the Schedule for Rating Disabilities by revising 
that portion of the Schedule that addresses the Skin, so that 
it more clearly reflects VA's policies concerning the 
evaluation of scars, and specifically, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805; however, the amendment is 
effective for claims filed on and after October 23, 2008.  
See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Thus, under 
the former versions of DC 7801, for scars other than head, 
face, or neck, that are deep or that cause limited motion, a 
10 percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq. cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. cm); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. cm), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Under DC 7802, a 10 percent evaluation is assigned for scars, 
other than the head, face, or neck that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  DC 7803 assigns a 10 percent 
evaluation for unstable, superficial scars.  DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  DC 7800 (disfigurement of the head, 
face, or neck) is not for application in the present case.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2008).

However, the Veteran's linear scar, which would be rated 
pursuant to Diagnostic Code 7804, has not been shown to be 
painful or unstable.  Further, the scar has not been shown to 
exceed 6 square inches, and therefore the Veteran's scar 
cannot be rated pursuant to Diagnostic Codes 7801 or 7802.  
Because the scar is not located on the Veteran's head, face, 
or neck, the scar cannot be rated pursuant to Diagnostic Code 
7800.

The Board has carefully reviewed the rating schedule and 
finds no other Diagnostic Code that would provide a basis to 
grant a higher evaluation for this disorder.  Consequently, a 
schedular rating in excess of 10 percent for this disability 
is not warranted.

Anatomical loss of the right testicle

In a January 2005 decision, the RO granted service connection 
for residuals of a right orchiectomy, rated non-compensable, 
and awarded the Veteran special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.

Current medical evidence within the Veteran's claims file, to 
include VA examination reports and VA outpatient records, are 
essentially silent for current findings regarding any 
residuals of the service-connected anatomical loss of the 
right testicle.

Anatomical loss of the right testicle is rated under 38 
C.F.R. § 4.115b, Code 7524 (for testis, removal), which 
provides for a noncompensable rating for removal of one 
testis, while a 30 percent rating is warranted for removal of 
both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7524 
(2009).  A note to Code 7524 provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.

In November 2004, the Veteran was afforded a VA examination 
to assess the severity of his service-connected hernia.  At 
that time, the examiner noted that the Veteran was status 
post right orchiectomy.  The left testicle did not show any 
masses.  While a groin scar was noted at that time, as well 
as during a December 2007 VA examination, the scar was 
attributed to the Veteran's service-connected hernia, and not 
to his orchiectomy.  See VA examination reports, November 
2004, December 2007.

The Board has reviewed the Veteran's claims file extensively, 
to include his service treatment records, VA outpatient 
reports, and VA examination reports.  While these records 
noted that the Veteran was status post right orchiectomy, 
there is no evidence that the Veteran's nonservice-connected 
left testicle was absent or nonfunctioning.

As such, the Board has considered whether there is any 
schedular basis for granting a compensable rating for the 
Veteran's service- connected residuals of a right 
orchiectomy, but has found none.  In particular, there is no 
medical evidence that both of the Veteran's testicles have 
been removed.  As noted above, only the right has been 
removed.  Moreover, as noted above, the nonservice-connected 
left testicle has not been shown to be absent or 
nonfunctioning.  See Diagnostic Code 7524.

The Board recognizes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Here, the neither VA examination demonstrated any 
incontinence or other relevant impairment.  Hence, there is 
no basis for consideration of potentially applicable 
alternate rating criteria.

Consequently, a compensable rating for the anatomical loss of 
the right testicle is not warranted at this time.

Conclusion

The Board acknowledges the Veteran's statements, to include 
those of his representative, that his disabilities are worse 
than their assigned ratings.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran or 
his representative alone, without the demonstration of 
medical expertise or objective testing, cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. § 4.71a 
with respect to determining the severity of his service-
connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disabilities to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for any issue on appeal.  The 
rating criteria are not inadequate.  Higher ratings are 
available for limitation of motion of the right ankle, as 
well as for ankylosis or malunion, but the Veteran simply 
does not meet those criteria.  Higher schedular ratings are 
also available with regard to the Veteran's inguinal hernia 
and anatomical loss of the right testicle, however those 
criteria have not been met.  Therefore, the Board finds no 
basis for further action on these issues.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for a right ankle 
disability, an inguinal hernia, or the anatomical loss of the 
right testicle.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the Veteran's residuals of a right ankle injury and an 
inguinal hernia repair, or a rating in excess of the 
noncompensable evaluation for the anatomical loss of the 
right testicle. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals, right ankle injury, is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals, hernia repair, is denied.

Entitlement to a compensable rating for anatomical loss of 
the right testicle is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


